Citation Nr: 0020558	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected shell fragment 
wound, right shoulder, and traumatic amputation of the right 
thumb.

2.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wound, right 
shoulder, status post compound fracture of proximal humerus, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected traumatic amputation of the right thumb at 
the metacarpophalangeal joint, currently evaluated as 30 
percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in New Orleans, 
Louisiana.  In a June 1997 rating decision, the RO denied a 
claim by the veteran seeking entitlement to an increased 
disability rating for service-connected residuals of shell 
fragment wound, right shoulder, and for service-connected 
traumatic amputation of the right thumb.  In an October 1997 
rating decision, the RO denied a claim seeking entitlement to 
service connection for hypertension, secondary to service-
connected right shoulder fragment wound and right thumb 
amputation.

This case was originally before the Board in December 1998, 
at which time it remanded the case back to the RO for 
additional evidentiary development.  That development was 
completed.  Thereafter, the RO, in a June 1999 rating 
decision, granted the veteran an increased rating, to 40 
percent, for his service-connected right shoulder fragment 
wound.  In that decision, the RO continued its denials of an 
increased disability rating for right thumb amputation and 
for secondary service connection for hypertension.  It also 
denied a claim for entitlement to special monthly 
compensation based on loss of use of the right upper 
extremity, but granted a claim for entitlement to a total 
disability rating based on individual unemployability (TDIU).

The veteran's accredited representative, in a January 2000 
brief presentation, asserted that the veteran is entitled to 
special monthly compensation due to loss of use of his right 
extremity as a result of his service-connected right thumb 
amputation, and that the RO failed to adjudicate that issue.  
However, the RO did adjudicate that issue, as is clearly 
evident from its June 1999 rating decision.  No Notice of 
Disagreement pertaining to that issue is of record.  As such, 
that issue is not before the Board at this time.

The issues of entitlement to an increased disability rating 
for residuals of shell fragment wound, right shoulder, and 
for traumatic amputation of the right thumb are addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran is service-connected for a shell fragment 
wound of the right shoulder and traumatic amputation of the 
right thumb.

2.  No competent evidence in the claims file indicates that 
hypertension was incurred in service or within 1 year after 
service, nor is related to service, including to service-
connected shell fragment wound of the right shoulder or 
traumatic amputation of the right thumb.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for hypertension, to include as 
secondary to service-connected shell fragment wound of the 
right shoulder and traumatic amputation of the right thumb, 
is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for hypertension, to include as secondary 
to service-connected shell fragment wound of the right 
shoulder and traumatic amputation of the right thumb, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93  (1993).

Hypertension is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107  (West 1991); 38 C.F.R. §§ 3.307, 3.309  
(1999).

Service connection may also be established, on a secondary 
basis, for a disability that "is proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a)  (1999).  The Court has held that service 
connection may be established not only when a disability is 
caused by a service-connected disability, but also when a 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216  (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34  (1991).  Thus, to 
establish service connection on a secondary basis, it must be 
shown that the veteran has a current disability and that it 
was caused or aggravated by a service-connected disability.  
Id.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran did not 
have hypertension at the time of his October 1943 induction 
medical examination report; his blood pressure was reported 
as 130/70 at that time.  Records show that the veteran 
incurred a shell fragment injury in December 1944, involving 
penetrating wound of the right shoulder, amputation of the 
right thumb, and fractures of the right humerus.  Records 
show no complaint of, treatment for, or diagnosis of 
hypertension.  Blood pressure was reported as 138/50 in a 
January 1945 examination report, as 136/60 in an April 1945 
report, and as 110/70 in a July 1945 report.  The veteran 
separated from service, effective September 1945; no 
separation medical report is of record.

The veteran was granted entitlement to service connection for 
shell fragment wound to the right shoulder and traumatic 
amputation of the right thumb by RO decision dated September 
1945.

A June 1946 VA examination report reflects no complaints of 
hypertension.  Blood pressure was 114/58.  Cardiovascular 
system was noted to be normal.

Private outpatient records are dated from August 1972 to 
November 1998.  The August 1972 record shows that the veteran 
had a family history of hypertension and a past medical 
history of high blood pressure.  Blood pressure readings from 
August 1972 to November 1998 are tabulated.  There are 84 
such readings in all.  They indicate that the veteran's 
systolic pressure ranged from a low of 120 to a high of 178.  
Diastolic pressure ranged from a low of 65 to a high of 100.  
The 100 reading occurred on one occasion.  Outpatient records 
show a diagnosis of "high blood pressure."  The veteran was 
prescribed medication for it.

VA outpatient records are dated from August 1993 to September 
1998.  They show a diagnosis of hypertension in August 1993; 
blood pressure was 176/80 at that time.  The veteran 
continued to take prescription medication for high blood 
pressure.  Additional blood pressure readings show that it 
was 185/71 in May 1994, 208/88 in August 1994, 202/76 in 
January 1995, 184/66 in September 1997, 192/66 in November 
1997, and 166/62 in September 1998.

A January 1998 VA examination report reflects that review of 
medical records showed that the veteran had systolic 
hypertension, with diastolic readings in the normal range.  
The veteran stated, as medical history, that hypertension was 
revealed to him approximately 35 years ago.  He had no 
symptoms attributable to the hypertension.  He was on 
prescription medication for high blood pressure.  Family 
history indicated that his mother and sister had 
hypertension.  Blood pressure was read as 164/70 sitting, 
146/68 standing, and 206/76 supine.  Diagnosis was essential 
hypertension.  Remarks included the examiner's firm opinion 
that the veteran's hypertension had no relationship to the 
gunshot injury to his shoulder and arm.  The examiner stated, 
"I categorically deny any relationship of the hypertension 
as a secondary effect of the gunshot wound."

An April 1999 VA examination report does not address the 
veteran's hypertension.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  In this case, it is clear that 
the veteran currently has hypertension.  The most recent VA 
examination report addressing his high blood pressure 
indicates a diagnosis of "essential hypertension."  In 
addition, while private and VA medical records show numerous 
blood pressure readings of insufficient elevation for 
classification as hypertension for VA purposes, see 38 C.F.R. 
§ 4.104, Diagnostic Code 7101  (1999)  ("the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters"), the veteran 
takes prescription medication for his high blood pressure, 
the purpose of which is to attempt to reduce his blood 
pressure to sub-hypertensive values.  Overall, the Board 
finds sufficient evidence of a current hypertensive 
disability for purposes of a well grounded claim.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

In light of the above, the determinative issue for purposes 
of a well-grounded claim is whether the claims file contains 
any competent evidence that the veteran's hypertension is 
related to service, including to his service-connected shell 
fragment wound of the right shoulder and right thumb 
amputation.  38 C.F.R. §§ 3.303, 3.310(a)  (1999); Caluza, 7 
Vet. App. at 506; Allen, 7 Vet. App. at 448.  After careful 
review of the record, the Board finds no such evidence.  

Initially, the Board concludes that no medical evidence 
indicates that the veteran incurred hypertension during 
service or within 1 year after service.  His service medical 
records are negative for any complaints or diagnosis of 
hypertension or high blood pressure.  Several blood pressure 
readings during service were all within normal limits.  Even 
the veteran does not suggest that he incurred hypertension in 
service.  In the 1998 VA examination report, he indicated 
that hypertension was first revealed 35 year prior, which is 
more than 17 years after he separated from service.

Rather than being incurred in service (or within 1 year 
thereof), the veteran asserts that his hypertension is 
causally related to his service-connected shell fragment 
wound of the right shoulder and amputation of the right 
thumb.  In his December 1997 Substantive Appeal, he contended 
that it was at least as likely as not that his service-
connected injuries caused a restriction of blood throughout 
his system, causing hypertension.  Unfortunately, the 
veteran's lay statements alone are not competent evidence for 
purposes of a well grounded claim.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (An appellant cannot meet the burden 
imposed by section 5107(a) as to the etiology of a current 
disability because lay persons are not competent to offer 
medical opinions.).  The veteran is not shown to have 
professional medical expertise.  Therefore, the Board cannot 
consider his statements as evidence that his hypertension 
resulted from his service-connected disabilities.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93  (1993) (Where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element of a well grounded claim.).

After review of the competent evidence of record, the Board 
concludes that none of it supports a relationship between the 
veteran's current hypertension and service, including his 
service-connected disabilities.  In fact, the only piece of 
evidence that addresses this issue is the 1998 VA examination 
report, and it concludes, "categorically," that his 
hypertension was not related to his inservice shell fragment 
wounds.

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran's current hypertension was 
incurred in service (or within 1 year thereof) or is related 
to or aggravated by his service-connected shell fragment 
wound of the right shoulder and thumb.  Under these 
circumstances, the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
As a result, the Board cannot decide it on the merits.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).
 

ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected shell fragment 
wound, right shoulder, and traumatic amputation of the right 
thumb, is denied as not well grounded.


REMAND

The veteran is service-connected for residuals of shell 
fragment wound, right shoulder, rated as 40 percent 
disabling, and for traumatic amputation of the right thumb, 
rated as 30 percent disabling.  He asserts that higher 
ratings are warranted.  He properly appealed the RO's denial 
of entitlement to increased disability ratings for these 
disabilities.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he has established service connection 
for a right shoulder and right thumb disability and has 
asserted that the disabilities are currently worse than 
rated.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

This case was originally before the Board in December 1998.  
At that time, it found that further evidentiary development 
was required prior to appellate review.  Specifically, it 
requested that the RO attempt to obtain additional evidence 
that the veteran indicated may be available, and to schedule 
the veteran for VA examination of his right shoulder and 
thumb.  Finally, it instructed the RO to review its prior 
decision denying increased disability ratings for the right 
shoulder and right thumb disorders, to see if any change in 
that decision was warranted.  If any part of its decision 
remained adverse to the veteran, the RO was instructed to 
issue an updated Supplemental Statement of the Case.

The RO completed the requested development and reviewed its 
prior rating decision, rendering an updated rating decision 
in June 1999.  However, it subsequently issued a Supplemental 
Statement of the Case in June 1999, with respect to only the 
issue of secondary service connection for hypertension.  It 
did not include the issues of increased disability ratings 
for the right shoulder disorder and the right thumb 
amputation.  The RO failed to do so, apparently, because, in 
its December 1998 rating decision, it granted the veteran's 
claim for entitlement to TDIU.  In that decision, the RO 
concluded that the grant of entitlement to TDIU was 
"considered a full grant of benefits sought on appeal as to 
claim for increased disability rating[s]."  That conclusion 
is incorrect.  While actual compensation provided to a 
veteran may be the same regardless of whether said benefits 
represent a total rating based on unemployability or based on 
a schedular rating, the two claims are not mutually 
exclusive.  See Parker v. Brown, 7 Vet. App. 116, 118  (1994)  
("a claim for TDIU is based on an acknowledgment that even 
though a rating of less than 100% under the rating schedule 
may be correct, objectively, there are subjective factors 
that may permit assigning a 100% rating.").  There may still 
be concrete benefit to a veteran by having increased 
schedular ratings for individual service-connected 
disabilities, aside from the degree of VA disability 
compensation.  For instance, if a veteran with TDIU were to 
obtain full employment at some point in the future, then his 
VA compensation may revert back to being calculated based on 
the combined rating of his individual service-connected 
disabilities.  In light of the above, the Board cannot 
conclude that the grant of entitlement to TDIU was a grant of 
maximum available benefits in regard to his claims for 
increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) ("on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.").

Overall, the Board concludes that the veteran's claim for 
increased disability ratings for service-connected right 
shoulder and right thumb disorders is still on appeal.  
Therefore, he is entitled to a Supplemental Statement of the 
Case on those issues prior to appellate review.  38 C.F.R. 
§§ 19.9, 19.31, 19.37, 19.38  (1999); see Stegall v. West, 11 
Vet. App. 268, 270  (1998) (a remand is necessary when the 
directives of a prior remand are not followed).

Nevertheless, the Board acknowledges that the veteran's 
accredited representative, in its January 2000 brief 
presentation, conceded that the veteran was in receipt of the 
maximum disability rating pursuant to the diagnostic code 
under which his right shoulder disability is currently rated.  
See 38 C.F.R. § 4.73, Diagnostic Code 5303, 5304  (1999).  As 
to an increased disability rating for shell fragment wound of 
the right shoulder, the brief states, "It appears that the 
issue is no longer on appeal."  From this, the Board is not 
able to ascertain whether or not the veteran desires to 
continue his appeal of that issue.  An appeal may be 
withdrawn, but must be done by the veteran himself or, if by 
his accredited representative, with written consent of the 
veteran.  38 C.F.R. § 20.204  (1999).  Before issuing an 
Supplemental Statement of the Case addressing the right 
shoulder disorder, the RO should contact the veteran to 
determine if he wishes to withdraw that issue from appellate 
status, given the recent grant of a 40 percent evaluation.

Finally, the Board notes that the veteran's accredited 
representative has argued for separate disability ratings for 
arthritis of the right shoulder and the right thumb, the 
latter of which is amputated.  Therefore, prior to issuing a 
Supplemental Statement of the Case, the RO should review its 
prior decision in regard to the right shoulder and right 
thumb claims, to determine if the law pertaining to separate 
disability ratings for arthritis is applicable.  38 C.F.R. 
§ 4.14  (1999) (The evaluation of the same disability under 
various diagnoses is to be avoided.); see Esteban v. Brown, 6 
Vet. App. 259, 261  (1994) (Separate disability ratings may 
be assigned when "none of the symptomatology [of a 
condition] is duplicative of or overlapping with the 
symptomatology of [another condition].").

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he clarify whether or not he 
still wishes to continue his appeal for 
an increased disability rating for 
service-connected shell fragment wound of 
the right shoulder, given the recent 
grant of a 40 percent disability rating.  
Any response from the veteran should be 
added to the claims folder.  If no 
response is received, then the RO should 
assume that he does want to continue his 
appeal.

2.  Thereafter, the Board should review 
its prior decision in regard to an 
increased disability rating for traumatic 
amputation of the right thumb and, if 
still on appeal, for shell fragment wound 
of the right shoulder, with consideration 
of all applicable diagnostic codes under 
the rating schedule and the provisions 
pertaining to separate disability ratings 
for arthritis, discussed supra.

3.  If any benefit remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



